Citation Nr: 0844518	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-28 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for post-
traumatic stress disorder.

2.  Entitlement to initial compensable ratings for peripheral 
neuropathy of each foot separate and apart from the 10 
percent rating assigned for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant/veteran and his wife




ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
October 1968, including honorable combat service in the 
Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran and his wife appeared and testified before the 
Board in August 2007.  A transcript of that hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran began treatment for post-traumatic stress 
disorder in 2004 and testified before the Board that he was 
going to participate in a seven week inpatient program called 
an STP Program at the Bay Pines VA Medical Center (VAMC) 
beginning in September 2007.  The veteran retired from work 
in January 2007 and relates having experienced an increase in 
symptoms now that he cannot mask them by over-working.  The 
most recent treatment records associated with the veteran's 
claims folder are dated in early 2005.

Following a review of the record, including the veteran's 
credible testimony as to his increase in symptoms, the Board 
finds that the issue of entitlement to a higher initial 
rating for service-connected post-traumatic stress disorder 
must be remanded for further development of the record.  
Specifically, current treatment records, including records of 
the veteran's participation in the STP Program at Bay Pines, 
must be obtained.  Additionally, a current VA psychiatric 
examination must be scheduled pursuant to 38 C.F.R. 
§ 3.159(c)(4) to assess the effect of the veteran's 
psychiatric symptoms on his daily life.

As for the veteran's claim of entitlement to separate ratings 
for peripheral neuropathy of each foot, the Board finds that 
additional development of the record is also required.  The 
Board notes that the RO assigned a 10 percent rating for 
diabetes mellitus and specifically found that the veteran was 
not shown to have a compensable level of peripheral 
neuropathy to warrant separate ratings.  The record as it 
stands, however, is inadequate upon which to make such an 
assessment.

The veteran was found to have peripheral neuropathy in both 
feet upon VA examination in May 2005.  The only objective 
finding reported in that report as to neuropathy in the feet 
is the lack of sensation to pinprick on the very distal ends 
of all toes.  Consequently, the Board finds that the 
examination report does not include enough detail to properly 
rate the veteran's foot disability.  

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately.  See 38 C.F.R. § 4.25. One 
exception to this general rule, however, is the anti-
pyramiding provision of 38 C.F.R. § 4.14, which states that 
evaluation of the same disability under various diagnoses is 
to be avoided.  See also Fanning v. Brown, 4 Vet. App. 225 
(1993).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

The veteran credibly testified that he has no feeling in his 
toes, that his legs feel heavy, and that his feet sometimes 
feel very hot or very cold.  In light of his testimony and 
the diagnosis of peripheral neuropathy, consideration needs 
to be given on remand to assigning separate ratings for 
peripheral neuropathy separate and apart from the service-
connected diabetes mellitus.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain all treatment records from Bay 
Pines VAMC, including records of 
participation in the STP Program for 
treatment of PTSD.  Associate all records 
with the claims folder and indicate from 
where the records were obtained.  

2.  After all treatment records have been 
obtained, schedule the veteran for a 
psychiatric examination to determine the 
severity of his post-traumatic stress 
disorder.  The examiner should review the 
veteran's claims folder, perform any 
appropriate testing, and render an 
opinion as to the level of functional 
impairment caused by the veteran's 
psychiatric disorder since he filed his 
claim in February 2005.  If there have 
been periods of time when symptoms were 
more severe than others, the examiner 
should so state.  All opinions rendered 
must be supported by complete rationale.

3.  After all treatment records have been 
obtained, schedule the veteran for a 
neurologic examination to determine the 
severity of his peripheral neuropathy of 
the feet.  The examiner should review the 
veteran's claims folder, perform all 
appropriate testing and render an opinion 
as to the level of functional impairment 
caused by the veteran's complaints 
regarding his legs and feet since he 
filed his claim in February 2005.  If 
there have been periods of time when 
symptoms were more severe than others, 
the examiner should so state.  The 
examiner should also report any complete 
or incomplete paralysis experienced by 
the veteran.  All opinions rendered must 
be supported by complete rationale.

4.  Following the completion of the above 
actions, the issues on appeal should be 
readjudicated.  In readjudicating the 
claim for entitlement to initial 
compensable ratings for peripheral 
neuropathy of each foot separate and 
apart from the 10 percent rating assigned 
for diabetes mellitus, consideration 
should be given to the requirements of 
Esteban v. Brown, 6 Vet.App. 259 (1994) 
(a claimant's conditions are to be rated 
separately unless they are duplicative or 
overlapping pursuant to 38 C.F.R. 
§ 4.14), in determining whether separate 
ratings should be assigned for the 
peripheral neuropathy.  If the benefits 
sought are not granted in full, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



